DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 August 2021, 10 November 2021 and 31 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an obtaining unit configured to obtain…,”
“a recognition unit configure to recognize locations…,” and
“a processing unit configure to perform…”in claim 13.
Applicant specification figure 4 and [0035] teaches, “the obtaining unit includes: a color sensor, configured to photograph the same scene, to obtain an original color image; a depth sensor, configured to photograph the same scene, to obtain an original depth image; an alignment subunit, configured to spatially align the original color image and the original depth image; and a segmentation subunit, configured to separately perform hand segmentation on an aligned original color image and an aligned original depth image, to obtain the target set of hand images.”  Applicant specification [0088] teaches, “A function of the obtaining unit 304 may be implemented by using the depth camera 156 and the color camera 158 in FIG. 1.” Applicant specification [0095] teaches “as shown in FIG. 4, the obtaining unit 304 includes a color sensor 3042, a depth sensor 3044, an alignment subunit 3046, and a segmentation subunit 3048. The subunits in the obtaining unit 304 may be implemented through software programming, or may be implemented by using a hardware circuit, or some units may be implemented through software programming and other units may be implemented by using a hardware circuit. The obtaining unit 304 in FIG. 4 may not include the color sensor 3042. In other words, the color sensor is optional, and not mandatory.”  Applicant specification [0097] teaches, “The segmentation subunit 3048 is optional… Alternatively, the obtaining unit 304 may not include the segmentation subunit 3048.”
	In other words, applicant specification on the whole teaches the obtaining unit requires only a color sensor and a depth sensor.
	Applicant specification [0088] teaches, “Both the recognition unit 306 and the processing unit 308 may be the processing unit 120 in FIG. 1.” Applicant specification [0089] also teaches, “The recognition unit 306 and the processing unit 308 may be different units, or may be the same unit (for example, the processing unit 120 in FIG. 1).”
	Applicant specification [0056] teaches, “one or more processing units (for example, including but not limited to at least one of a central processing unit (Central Processing Unit, CPU), a graphics processing unit (Graphics Processing Unit, GPU), a neural network processor (Neural-network Processing Unit, NPU), a digital signal processor (Digital Signal Processing, DSP), and a field- programmable gate array (Field-Programmable Gate Array, FPGA)) 120.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Fleischmann et al. (US 20130265220 A1, hereinafter, Fleischmann) in view of Hu et al. (WO 2018076380 A1, hereinafter, Hu.  Examiner will map to US-equivalent and English translated US 2019/0318169 A1).
Regarding claims 1, 13, and 20, Fleischmann teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), a non-transitory computer readable medium having instructions stored thereon, executed by a processor ([0059, 0061-0063],Fig. 12,  any machine or machine-readable storage medium  capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.), and terminal device  comprising: 
a  display unit (Figs. 1 and 11) configured to display a target picturhaving a virtual object to be manipulated by using a detected gesture or a detected hand action ([0016], The tracked movements are used to animate a representation of the hand and fingers, and the animated representation is displayed to the user using a three-dimensional display. Also displayed are one or more virtual objects with which the user can interact ); 
an obtaining unit configured to obtain F sets of hand images ([0057] A depth camera 1140 captures a sequence of depth images of a subject or one or more portions of the subject's body, such as one or both hands and/or the head);
 a recognition unit configured to recognize locations of hand knuckles on hands in the F sets of hand images based on the F sets of hand images, to obtain spatial locations of F groups of hand knuckles, wherein spatial locations of any group of hand knuckles are spatial locations of hand knuckles on a hand in a set of hand images, and F is an integer greater than 0 (Fig. 8, [0036], tracking a user’s hands and fingers performed by a tracking module, the hand's contour is tracked from previous frames and matched to the contour of each blob from the current frame. [0037-0038], tracked hand features include the tips of the fingers and the points where the bases of the fingers meet the palm, and any other image data that is detectable. The features detected are used to identify the individual fingers. the 3D points of the fingertips and some of the joints of the fingers may be used to construct a hand skeleton model. The skeleton model may be used to further improve the quality of the tracking and assign positions to joints which were not detected in the earlier stages); and 	
performing, based on the spatial locations of the F groups of hand knuckles, a control operation corresponding to the spatial locations of the F groups of hand knuckles ([0033], the depth camera captures live video of the movements and tracking algorithms are run on the video to interpret the user's movements. Further processing translates the user's hand/finger movements into gestures, which are used to control the large screen 440 which the user is watching), ([0040, 0046], a physical simulation may be used such that if the user's hand collides with a virtual object, the virtual object is pushed aside. [0042], he user's hand may be moved perpendicularly, towards and away from the display screen, so as to select virtual objects at different depth levels. Depending on the distance of the user's hand from the physical display screen, virtual objects at corresponding depth levels are shown on the display. [0046], describes a process wherein  a user can grab and manipulate a virtual object).
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Fleischmann with Hu such that Fleischmann’s invention recognizes a knuckle location as Hu teaches a knuckle can be used to indicate  an input command operation is forthcoming  (Hu, [0084]).
Regarding claims 2 and 14,  Fleischmann teaches wherein the performing a control operation corresponding to the spatial locations of the F groups of hand contours joints of the fingers comprises: determining at least one gesture or  M gesture types based on the spatial locations of the F groups of hand contours joints of the fingers, wherein F is greater than 1, and M is a positive integer; and performing the control operation corresponding to the at least one gesture or M gesture types (Figs. 6-7, [0034-0035]).	
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Fleischmann with Hu such that Fleischmann’s invention recognizes a knuckle location as Hu teaches a knuckle can be used to indicate  an input command operation is forthcoming  (Hu, [0084]).
Regarding claims 4 and 16, Fleischmann teaches wherein the determining M gesture types corresponding to the spatial locations of the F groups of hand contours joints of the fingers comprises: determining at least two gesture types corresponding to the spatial locations of the F groups of hand contours joints of the fingers, wherein F is greater than 1; and the performing the control operation corresponding to the M gesture types comprises: performing, based on a gesture type change in the at least two gesture types, the control operation corresponding to the at least two  gesture types (Fig. 7, [0035-0039]).
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Fleischmann with Hu such that Fleischmann’s invention recognizes a knuckle location as Hu teaches a knuckle can be used to indicate  an input command operation is forthcoming  (Hu, [0084]).
Regarding claims 5 and 17, Fleischmann teaches wherein the performing a control operation corresponding to the spatial locations of the F groups of hand contours joints of the fingers comprises: determining, based on the spatial locations of the F groups of hand contours joints of the fingers, M gesture types corresponding to the spatial locations of the F groups of hand contours joints of the fingers, wherein F is greater than 1, and M is less than or equal to F; and performing the control operation based on the spatial locations of the F groups of hand contours joints of the fingers and the M gesture types (Figs. 6-7, [0034-0039]).
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Fleischmann with Hu such that Fleischmann’s invention recognizes a knuckle location as Hu teaches a knuckle can be used to indicate  an input command operation is forthcoming  (Hu, [0084]).
Regarding claims 6 and 18, Fleischmann teaches wherein the performing the control operation based on the spatial locations of the F groups of hand contours joints of the fingers and the M gesture types comprises: determining a spatial location change in hand contours joints of the fingers between hand contours joints of the fingers groups based on the spatial locations of the F groups of hand contours joints of the fingers; and performing the control operation based on the M gesture types and the spatial location change, or based on a gesture type change in the M gesture types and the spatial location change; or performing the control operation based on a gesture type change in the M gesture types and the spatial locations of the F groups of hand contours joints of the fingers (Fig. 7, [0035-0039]).
As stated in the claim 5 rejection above, Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
Regarding claims 7 and 19, Fleischmann teaches wherein the performing a control operation corresponding to the spatial locations of the F groups of hand contours joints of the fingers comprises: determining a spatial location change in hand contours joints of the fingers between hand contours joints of the fingers groups based on the spatial locations of the F groups of hand contours joints of the fingers, wherein F is greater than 1; and performing the control operation based on the spatial location change (Fig. 7, [0035-0039]).
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
Regarding claim 9, Fleischmann teaches wherein the recognizing locations of hand contours joints of the fingers in the F sets of hand images based on the F sets of hand images, to obtain spatial locations of F groups of hand contours joints of the fingers comprises: detecting, based on at least one of a color image or a depth image that are comprised in any set of hand images in the F sets of hand images, a location area in which a hand in the any set of hand images is located ([0037-0038]); and recognizing locations of hand contours joints of the fingers on the hand in the location area based on at least one of the color image and the depth image ([0037-0038]).
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
Regarding claim 10, Fleischmann teaches a location area in which a hand in the any set of hand images is located comprises: detecting, based on a color image comprised in a target set of hand images, a first location area in which a hand in the color image comprised in the target set of hand images is located, wherein the target set of hand images is any set of images in the F sets of hand images ([0025], the cameras may also generate color ("RGB") data, in the same way that conventional color cameras do, and the color data can be combined with the depth data for processing. Figs. 5-8,  [0035-0039, 0055]); and 
the recognizing locations of hand knuckles on the hand in the location area based on at least one of the color image and the depth image comprises: recognizing, based on a depth image comprised in the target set of hand images, locations of hand knuckles on a hand in a second location area in the depth image, to obtain spatial locations of a group of hand knuckles corresponding to the target set of hand images, wherein the second location area is an area in the depth image corresponding to the first location area, and the depth image and the color image are images obtained by synchronously photographing a same scene (Figs. 5-10, [0035-0037]).
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
Regarding claim 11, Fleischmann teaches a location area in which a hand in the any set of hand images is located comprises: detecting, based on a color image comprised in a target set of hand images, a first location area in which a hand in the color image is located, wherein the target set of hand images is any set of images in the F sets of hand images ([0025], the cameras may also generate color ("RGB") data, in the same way that conventional color cameras do, and the color data can be combined with the depth data for processing. Figs. 5-8,  [0035-0039, 0055]); and 
the recognizing locations of hand contours joints of the fingers on the hand in the location area based on at least one of the color image and the depth image comprises: recognizing locations of hand contours joints of the fingers on the hand in the first location area based on the color image (Figs. 5-10, [0022], depth, or the distance between the user's hands/fingers and the items with which the user is interacting. [0035-0037]. Examiner notes Fleischmann can detect individual fingers or distance between the fingers hence can detect a first finger on a hand in a first location area in the depth image ); 
to obtain spatial locations of a first group of hand contours joints of the fingers (Figs. 5-10, [0035-0039]);		
 recognizing, based on a depth image comprised in the target set of hand images, locations of hand contours joints of the fingers on a hand in a second location area in the depth image (Figs. 5-10, [0022], depth, or the distance between the user's hands/fingers and the items with which the user is interacting. [0035-0039]. Examiner notes Fleischmann can detect individual fingers or distance between the fingers hence can detect a second finger on a hand in a second location area in the depth image), to obtain spatial locations of a second group of hand contours joints of the fingers, wherein the second location area is an area that is in the depth image corresponding to the first location area (Fleischmann can detect individual fingers or distance between the fingers hence can detect a first finger and a  second finger on a hand wherein the  second location area is located next to or corresponds to the first finger location area in the depth image), and the depth image and the color image are images obtained by synchronously photographing a same scene ([0025], the cameras may also generate color ("RGB") data, in the same way that conventional color cameras do, and the color data can be combined with the depth data for processing); and merging the spatial locations of the first group of hand contours joints of the fingers and the second group of hand contours joints of the fingers ([0036-0039], Fig. 9, a tracking module uses the depth data to construct a model or representation of the hand by processing the depth data stream to obtain real-time positions of all of the joints of the user's hand.   [0046], The object may be selected by performing a pre-defined gesture, such as a pinch, or a grab. Once the object has been selected in this way, it moves responsive to the movements of the user's hand. Examiner notes a “pinch requires” merging the spatial locations of the first finger and the second finger); to obtain spatial locations of a group of hand contours joints of the fingers corresponding to the target set of hand images ([0036-0039], Fig. 9, a tracking module uses the depth data to construct a model or representation of the hand by processing the depth data stream to obtain real-time positions of all of the joints of the user's hand.   Also note [0045], There may be a one-to-one mapping between the movements of the user's hands/fingers and those of the cursor on the display in the virtual interactive space).
Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles. 
Hu teaches a gesture-based manipulation method ([0009], Figs. 6-7 show hand gestures that may be tracked), comprising: 
recognizing locations of hand knuckles on hands ([0014], The method includes: detecting a knuckle operation on the touchscreen. [0082], when the electronic device detects a knuckle operation, personal identification may be performed based on a knuckle feature, to ensure security of an electronic device operation. an image collection unit in the electronic device captures an image of a human knuckle print, and extracts a region-of-interest (ROI for short) image I.sub.ROI based on local convexity of the knuckle print).
	Regarding claim 12, Fleischmann teaches the method according to claim 10, wherein before recognizing the hand knuckles in the F sets of hand images; to obtain spatial locations of F groups of hand knuckles, the method further comprises: synchronously photographing the same scene by using a color sensor and a depth sensor ([0025], the cameras may also generate color ("RGB") data, in the same way that conventional color cameras do, and the color data can be combined with the depth data for processing; to obtain an original color image and an original depth image ([0025]); spatially aligning the original color image and the original depth image ([0025]); and separately performing hand segmentation on the aligned original color image and an original depth image ([0025,0036-0039]); to obtain the target set of hand images ([0036-0039], a depth camera obtains depth data of the scene. Then at stage 915, a tracking module uses the depth data to construct a model or representation of the hand by processing the depth data stream to obtain real-time positions of all of the joints of the user's hand.).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Fleischmann et al. (US 20130265220 A1, hereinafter, Fleischmann) in view of Hu et al. (WO 2018076380 A1, hereinafter, Hu.  Examiner will map to US-equivalent and English translated US 2019/0318169 A1), as applied to claims 2 and 14, and further in view of Dash et al. (US 62642533, hereinafter, Dash.  Examiner will map to the non-provisional equivalent US 2021/0026455 A1).
Regarding claims 3 and 15,  Fleischmann teaches wherein the determining M gesture types corresponding to the spatial locations of the F groups of hand contours joints of the fingers comprises: calculating the location of fingers or  hand contours joints of the fingers in one a group of hand contours joints of the fingers in the F groups of hand contours joints of the fingers based on spatial locations of the group of hand contours joints of the fingers; and determining a gesture type corresponding to the spatial locations of the group of hand contours joints of the fingers ([0035-0039], At stage 840, the 3D points of the fingertips and some of the joints of the fingers may be used to construct a hand skeleton model. The skeleton model may be used to further improve the quality of the tracking and assign positions to joints which were not detected in the earlier stages).
As stated in the claim 1 rejection above, Fleischmann teaches at [0037] tracking of hand contours joints of the fingers, and the points where the bases of the fingers meet the palm thereby suggesting the knuckles of a hand can be tracked.  Still, examiner relies upon Hu who explicitly discloses recognizing locations of hand knuckles.  
Dash teaches a device and method wherein the determining M gesture types corresponding to the spatial locations of the F groups of fingers comprises: calculating angles between fingers in a group of fingers in the F groups of fingers based on spatial locations of the group of fingers; and determining, based on the angles between the fingers, a gesture type corresponding to the spatial locations of the group of fingers (Figs. 13-20, [0084], the gesture recognition subsystem 220, for “L”-shape gestures, determines an angle θ between map points 312, 308, and 310. Examiner notes this teaches calculating angles between fingers in a group of fingers based on spatial locations of the group of fingers, s and determining based on the angles between fingers a gesture type corresponding to the spatial locations of the group of fingers).
The combination of Fleischmann, Hu and Dash disclose the claim limitation wherein the determining M gesture types corresponding to the spatial locations of the F groups of hand knuckles comprises: calculating angles between hand knuckles in one a group of hand knuckles in the F groups of hand knuckles based on spatial locations of the group of hand knuckles; and determining, based on the angles between the hand knuckles, a gesture type corresponding to the spatial locations of the group of hand knuckles.  Dash meets the claim limitations for a finger among a group of fingers while Hu teaches it is well-known that a device can detect hand knuckles on a finger. 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Fleischmann and Hu with Dash such that the determining M gesture types corresponding to the spatial locations of the F groups of hand knuckles comprises: calculating angles between hand knuckles as Dash provides a more accurate and precise/repeatable finger and gesture recognition method (Dash, [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Fleischmann et al. (US 20130265220 A1, hereinafter, Fleischmann) in view of Hu et al. (WO 2018076380 A1, hereinafter, Hu.  Examiner will map to US-equivalent and English translated US 2019/0318169 A1), as applied to claim 1 above, and further in view of Yang et al. (US 20060177112 A1, hereinafter, Yang).
Regarding claim 8,  Fleischmann is not relied upon for teaching the method further comprises: when a quantity of hand knuckles in each of K sets of hand images is less than a quantity threshold, notifying that a gesture operation goes beyond a manipulation range, wherein the K sets of hand images are comprised in the F sets of hand images, K is less than or equal to F, and K is a positive integer.
Yang teaches when a hand knuckles in each of K sets of hand images is less than a quantity threshold, notifying that a gesture operation goes beyond a manipulation range, wherein the K sets of hand images are comprised in the F sets of hand images, K is less than or equal to F, and K is a positive integer ([0008], a gesture-recognition based input device to determine whether the gesture performed by a user is out of an allowable range and for generating warnings when the gesture is out of the allowable range so that the user can properly perform the gesture within the allowable range. Examiner notes Yang’s teaching directly corresponds to applicant specification [0126-0127] teaching related to this claim which states an effect will be triggered if a gesture operation falls outside of a manipulation range).
As stated in the claim 1 rejection above, Hu teaches the detection of hand knuckles hence the combination of Fleischmann, Hu, and Yang teach when a quantity of hand knuckles in each of K sets of hand images is less than a quantity threshold, notifying that a gesture operation goes beyond a manipulation range, wherein the K sets of hand images are comprised in the F sets of hand images, K is less than or equal to F, and K is a positive integer.
It would have been obvious to one skilled in the art, before the effective filing date of the invention Fleischmann, Hu, and Yang such that a quantity of hand knuckles in each of K sets of hand images is less than a quantity threshold, notifying that a gesture operation goes beyond a manipulation range, as Yang teaches generating warnings when the gesture is out of the allowable range is beneficial to  the user as it notifies the user to properly perform the gesture within the allowable range (Yang, [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622